DECISION OF DISMISSAL
This matter is before the court on Plaintiff's written request to dismiss, filed November 29, 2011, in which Plaintiff indicated she no longer wished to pursue this appeal. Plaintiff filed a Complaint with the Magistrate Division on September 26, 2011, requesting relief from her property taxes through the Senior and Disabled Property Tax Deferral program (Program). On October 3, 2011, the Department of Revenue issued a "Recertification Approval," recertifying Plaintiff into the Program.
In order to properly process Plaintiff's appeal, the court requested additional information from Plaintiff on November 20, 2011. Plaintiff placed a series of telephone calls to court staff on November 28 and November 29, 2011, during which she stated that she no longer wished to continue her appeal with the Magistrate Division. On November 29, 2011, Plaintiff filed a written notice with the court, stating "court appearance can be dismissed" and "recertification received/appeal dropped please." (Ptf's letter of November 29, 2011 at 1, 2.) *Page 2 
After considering the matter, the court finds this case should be dismissed. Now, therefore, IT IS THE DECISION OF THIS COURT that this matter be dismissed. Dated this day of November 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to: Fourth Floor,1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Pro Tempore Allison R.Boomer on November 30, 2011. The Court filed and entered this documenton November 30, 2011. *Page 1